DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2020 has been entered.

Allowable Subject Matter
Claims 1 – 18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 18 are allowed because the prior art of record fails to teach or suggest alone or in combination performing data-rate multiplication by multiplying a data rate of the plurality of protocols and combining a plurality of lanes of the plurality of protocols on which the data is received; and performing wavelength multiplication by receiving an input of one or more lanes of a native data rate, converting the one or more lanes into one or more different optical wavelengths, and simultaneously transmitting the one or more lanes on a single fiber, as required by independent claims 1, 7, and 13, in combination with the other claimed limitations (emphasis added).  Support for the above limitations can be found at least in paragraph [0035] of the originally filed specification.  Applicant’s remarks filed 01 December 2020 point out the differences between the prior art and the 
Claims 2 – 6, 8 – 12, and 14 – 18 are also allowed because of their dependency, either directly or indirectly, upon one of allowed independent claims 1, 7, or 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD B FRANKLIN/Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181